Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered. Claims 1-3, 5, 8 & 10-16 remain pending in the application and claims 4, 6-7 & 9 remain cancelled by applicant wherein claims 1, 5 & 12 are the only sole pending claims in independent form. Claim 1 was amended. Claims 5, 8, 10 & 12-15 remain withdrawn from consideration. Claim 16 is new.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 12/17/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Tashiro et al. (US 2007/0219509 A1) of claims 1-3 & 11 are withdrawn per amendments of claim 1.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 06/08/2022 & 06/27/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-3, 11 & 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, line 9 recites the limitation “the fixing member”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the fixing member” as “a fixing member”. To correct this problem, amend line 9 to recite “a fixing member”.
Claims 2-3, 11 & 16 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 11 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (US 2007/0219509 A1) hereinafter Tashiro.
	As regards to claim 1, Tashiro discloses an application needle member capable of applying a liquid material to an object (abs; fig 3; clm 4), comprising: 
an application needle (fig 3) including a first end (end including tip 21) and a second end (see fig 3, end opposite to end including tip 21) opposite the first end (end including tip 21), the first end (end including tip 21) being a needle tube tip 21 of the application needle (fig 3) facing the object (abs; [0068]; fig 3; clm 4); and 
an application needle female engaging insertion material 25/26 attached to the second end (see fig 3, end opposite to end including tip 21) of the application needle (fig 3) (abs; [0068]; fig 3; clm 4), 
a latch portion (see fig 3A below) configured to detachably attach the application needle female engaging insertion material 25/26 to a fixing cap (integral type cap of 25 or cap 27) or fitted to a syringe or vacuum (abs; [0068]; fig 3 & 3A below; clm 4), however Tashiro does not disclose wherein the application needle (fig 3) as a whole is made of a single member.
Although Tashiro does not explicitly disclose wherein the application needle as a whole is made of a single member, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the application needle of Tashiro to be made of a single member as recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way since it would be desirable to have a single piece for engineering design and manufacturing purposes and merely making something integral to one piece is obvious and “that the use of a one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
As regards to claim 2, Tashiro discloses an application needle member (abs; fig 3; clm 4), wherein the application needle female engaging insertion material 25/26 is configured to allow an application needle syringe case (not shown) to be attached thereto to accommodate the application needle (fig 3) therein (abs; [0068]; fig 3; clm 4). 
As regards to claim 3, Tashiro discloses an application needle member (abs; fig 3; clm 4), wherein the application needle female engaging insertion material 25/26 includes a first attachment portion (portion of application needle female engaging insertion material 25/26 contacting fixing cap (integral type cap of 25 or cap 27))
allowing the application needle female engaging insertion material 25/26 to be detachably attached to the fixing cap (integral type cap of 25 or cap 27) and a second attachment portion (portion of application needle female engaging insertion material 25/26 contacting application needle syringe case (not shown)) allowing the application needle syringe case (not shown) to be attached to the application needle female engaging insertion material 25/26 (abs; [0068]; fig 3; clm 4). 
As regards to claim 11, Tashiro discloses an application needle member (abs; fig 3; clm 4), wherein the application needle female engaging insertion material 25/26 includes a first attachment portion (see fig 3A below) and a second attachment portion (see fig 3A below), a surface of the first attachment portion (see fig 3A below) having a darker color different (see fig 3A below) from that of a lighter color surface of the second attachment portion (see fig 3A below), the first attachment portion (see fig 3A below) being detachably attached to the fixing cap (integral type cap of 25 or cap 27) or fitted to a syringe or vacuum (abs; [0068]; fig 3 & 3A below; clm 4).

    PNG
    media_image1.png
    345
    801
    media_image1.png
    Greyscale


As regards to claim 16, Tashiro discloses an application needle member (abs; fig 3; clm 4), wherein the application needle female engaging insertion material 25/26 is attached directly to the second end (see fig 3, end opposite to end including tip 21) of the application needle (fig 3) (abs; [0068]; fig 3; clm 4). 

Response to Arguments
10.	Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Tashiro does not identically disclose an application needle member including all the limitations recited in independent claim 1, as amended. Specifically, the reference does not disclose, among other things, the limitation "an application needle including a first end and a second end opposite the first end, the first end being a tip of the application needle facing the object, wherein the application needle as a whole is made of a single member," as recited in independent claim 1. 
(b) Dependent claims 2-3, 11 & 16 are also patentably distinguishable over Tashiro at least because these claims respectively include all the limitations as recited in independent claim 1.

11.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in detail in regards to claim 1, Tashiro discloses an application needle (fig 3) including a first end (end including tip 21) and a second end (see fig 3, end opposite to end including tip 21) opposite the first end (end including tip 21), the first end (end including tip 21) being a needle tube tip 21 of the application needle (fig 3) facing the object (abs; [0068]; fig 3; clm 4); and 
an application needle female engaging insertion material 25/26 attached to the second end (see fig 3, end opposite to end including tip 21) of the application needle (fig 3) (abs; [0068]; fig 3; clm 4), 
a latch portion (see fig 3A below) configured to detachably attach the application needle female engaging insertion material 25/26 to a fixing cap (integral type cap of 25 or cap 27) or fitted to a syringe or vacuum (abs; [0068]; fig 3 & 3A below; clm 4), however Tashiro does not disclose wherein the application needle (fig 3) as a whole is made of a single member.
Although Tashiro does not explicitly disclose wherein the application needle as a whole is made of a single member, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the application needle of Tashiro to be made of a single member as recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way since it would be desirable to have a single piece for engineering design and manufacturing purposes and merely making something integral to one piece is obvious and “that the use of a one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
 (b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-3, 11 & 16 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717